Mr. Justice Robb
dissenting:
There is an averment in both the petition and the amended petition that the refusal of the druggist to refill the prescription was because he “could not legally refill the same under Treasury decision 2309.” In other words, according to this averment the' sole reason assigned by the druggist for his refusal to refill this prescription was the existence of Treasury decision 2309, which' *79in effect prohibits such refilling. I think this averment is sufficient to bring the case within the rule in Truax v. Raich, 239 U. S. 33, 60 L. ed. 131, L.R.A.1916D, 545, 36 Sup. Ct. Rep. 1, Ann. Cas. 1917R, 283, where an employee was discharged by his employer because of fear of the penalties that otherwise wpuld have been incurred. The court said: “It sufficiently appears that the discharge of the complainant will be solely for the purpose of meeting of the requirements of the act and avoiding threatened prosecution under its provisions. It is therefore idle to call the injury indirect or remote.”
The first five sections of the Harrison Act deal with certain narcotic drugs, or any compounds or derivatives thereof. The intent of Congress in these sections was carefully to restrict the sale or distribution of such habit-forming drugs. Section 6, however, with which we here are concerned, expressly exempts from the provisions of the act “preparations and remedies” which do not contain more than a specified amount of such drugs, provided that “such remedies and preparations” are used solely as medicines. It thus appears that the first five sections deal with certain drugs when sold as such, while sec. 6 deals with remedies one of the ingredients of which is a drug mentioned in the preceding sections.
The Treasury Department promulgated said regulation No. 2309, under which the exemptions in sec. 6 are declared to “apply exclusively to ready-made preparations and remedies prepared in accordance with the United States Pharmacopeia, National Formulary, or other recognized or established formulary, usually carried in stock by the dealer and sold without a prescription,” etc. In other words, had the druggist who filled appellant’s prescription been sufficiently impressed with its merit to warrant him in placing the remedy or preparation on the market, and thereupon had made up a quantity of bottles to supply the anticipated demand, he might have passed out one of those bottles to appellant when he applied to have his prescription re,filled, without incurring the pains and penalties of the law. This must be so, because admittedly this particular remedy contains less than the prescribed amount of the habit-forming drugs mentioned in see. G, and admittedly was to be *80used by appellant solely as a medicine. The above illustration, in my view, demonstrates the unreasonableness of the position of the Treasury Department. The effect of the Treasury decision in question is to discriminate against preparations and remedies prescribed by reputable physicians, in favor of patent medicines. Of course, the druggist is powerless, and must subordinate his will to that of the Treasury Department, or suffer prosecution.
Believing that the view of the Department is so unreasonable as to be arbitrary, and hence within the power of the court to control (Lane v. Hoglund, 244 U. S. 174, 61 L. ed. 1066, 37 Sup. Ct. Rep. 558,), I respectfully dissent.
A motion for a rehearing was denied August 12, 1918.